Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  155208                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra
            Plaintiff-Appellee,                                                                       Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  v                                                                SC: 155208                         Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   COA: 334155
                                                                   Wayne CC: 15-004801-FH
  JOHN LAWRENCE JAKUBOWSKI,
             Defendant-Appellant.
  _________________________________________/

        By order of July 3, 2018, the application for leave to appeal the December 9, 2016
  judgment of the Court of Appeals was held in abeyance pending the decision in People v
  Ames (Docket No. 156077). On order of the Court, leave to appeal having been denied in
  Ames on June 26, 2019, 504 Mich ___ (2019), the application is again considered, and it
  is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2019
           d0923
                                                                              Clerk